  Case: 2:08-cr-00097-GCS Doc #: 97 Filed: 05/11/20 Page: 1 of 1 PAGEID #: 294




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,

               PlaintifT,                            Case No.: 2:08-cr-097


        vs.                                          Chief Judge Aigenon L. Marbley

CARLOS RUVALCABA OROSCO,

               Defendant.




                                          ORDER


       This matter is before the Couil on the United States' Motion to Dismiss Indictment and

Arrest Warrant against Defendant Carlos Ruvalcaba Orosco. (Doc. 96). The United States

Attorney seeks to dismiss the Indictment and Arrest Warrant due to their age. The Defendant has

been a fugitive since the Indictment was filed on May 12, 2008.

        For good cause shown, the Court GRANTS the United States' Motion. The Indictment

and Arrest Warrant against the Defendant are hereby dismissed without prejudice and the warrant

should be removed from all law enforcement data bases.

               IT IS SO ORDERED.




DATED: May 8, 2020
                                                GENONA.. MARBLE
                                            CHIEF UI>QJED STATES DISTRICT JUDJ
